                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 BEACON SALES ACQUISITION, INC.
                                               Civ. No. 19-19 106 (KM) (JBC)
 D/B/A ARZEE SUPPLY
 CORPORATION,
                                                         OPJNION
                Plaintiff,

V.


 BOARD OF TRUSTEES OF THE
 TEAMSTERS INDUSTRIAL
 EMPLOYEES PENSION FUND; THE
 TEAMSTERS INDUSTRIAL
 EMPLOYEES PENSION FUND; BOARD
 OF TRUSTEES OF THE TEAMSTERS
 INDUSTRIAL EMPLOYEES WELFARE
 FUND; AND THE TEAMSTERS
 INDUSTRIAL EMPLOYEES WELFARE
 FUND

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Pending before the Court is a motion for preliminary injunction filed by
the plaintiff, Beacon Sales Acquisition, Inc. d/b/a Arzee Supply Corporation
(“Beacon”). (DE 3). Beacon seeks to enjoin an arbitration commenced by
defendants: the Teamsters Industrial Employees Pension Fund (the “Pension
Fund”) and Welfare Fund (the “Welfare Fund,” and together with the Pension
Fund, the “Funds”); and the Boards of Trustees of the Pension Fund and
Welfare Fund (collectively, unless otherwise specified, “the Trustees”). The
arbitration hearing is scheduled to commence on December 16, 2019.
      Defendants allege that Beacon was delinquent on contributions that were
due under collective bargaining agreements (CBA5) signed by Beacon as the
employer. Defendants also assert that Beacon contributed on behalf of


                                      1
ineligible employees, causing Defendants to pay medical expense benefits that
were not in fact due. Each of these claims, say the Funds, is to be resolved via
arbitration in accordance with the terms of the trust indentures. The Funds
maintain that Beacon is bound by the arbitration clauses in the trust
indentures because the CBAs signed by Beacon explicitly or impliedly
incorporate the terms of the trust indentures.
        Beacon asserts that it never agreed to arbitrate these claims. Although
Beacon signed the CBAs, it says it never signed the trust indentures and
therefore cannot be bound by the indentures’ arbitration clauses.
        A preliminary word about the backwards procedural posture of this case:
The cases governing arbitrability, cited herein, are commonly decided in the
context of a motion to compel arbitration brought by the party who seeks it.
This action, however, is brought by the party opposing arbitration, and it seeks
a preemptive declaration or injunction that arbitration should not occur. The
caselaw principles governing arbitrability, mutatis mutandis, apply equally to a
motion to compel or to enjoin arbitration.
        For the reasons provided below, Beacon’s motion (DE 3) will be denied in
part and granted in part.

   I.      Summary’
        Plaintiff Beacon is a distributor of roofing materials. The Fund
defendants are multiemployer pension plans within the meaning of the




       Citations to the record will be abbreviated as follows. Citations to page numbers
of docket items refer to the page numbers assigned through the Electronic Court Filing
system, unless otherwise indicated:
                            =    Docket entry number in this case.
        “Compl.”            =    The complaint filed in this action (DE 1).
        “CBA”               =    Any of three collective bargaining agreements,
                                 collectively spanning 2011—2019 (DE 18; excerpted
                                 DE 14-1).
        “Trust Indenture”   =    Third Restated Agreement and Declaration Trust of
                                 Pension Fund / Welfare Fund (DE 3-4; DE 3-5).

                                        2
Employee Retirement Income Security Action, as amended (“ERISA”). (Compi.
¶j 9, 11).
             A. The CBAs
         Beacon is a signatory to a series of CBAs with Teamsters Local Union No.
560. These govern the wages, hours, and conditions at four Beacon facilities in
New Jersey and New York. Each of the CBAs covers a period of three years; the
CBAs at issue cover (1) January 1, 2011 to December 31, 2013; (2) January 1,
2014 to December 31, 2016; and (3) January 1, 2017 to December 31, 2019.
(DE 14-1 at 6—21). The relevant provisions of the CBAs are materially identical.
(DE 18-1, 18-2, 18-3).
         The CBAs require Beacon to remit contributions to the Funds on behalf
of covered employees. (Compl.    ¶   17). In each CBA, pursuant to Article 14,
Section 1, Beacon agreed:
         to make contribution at the rates set forth below and participate in
         the TIE Pension and Welfare Funds, pursuant to the Tnzst
         Indenture, its nzles and regulations as amended.

(DE 14-1 at 6—21 (emphasis added)). Monthly contribution obligations are
established in each CBA based on the number of hours each employee worked.
Under Section 4, Beacon also agreed to allow the Funds to inspect and audit
its records in order to verify contributions remitted by Beacon to the Funds.
(Id.).
             B. The Trust Indenture
         As noted above, the CBA refers to the “Trust Indenture.” The trust
indentures at issue here were entered into on April 10, 2014. They are (a) the
Third Restated Agreement and Declaration Trust of Teamsters Industrial
Employees Pension Fund and (b) the Third Restated Agreement and
Declaration Trust of Teamsters Industrial Employees Welfare Fund. (DE 3-4




                                         3
and DE 3-5). Those two agreements are identical, except that the first is for the
Pension Fund and the second for the Welfare Fund.”2
      Beacon is not a direct signatory to the Trust Indenture; the parties to the
Trust Indenture are the trustees of the relevant Fund, consisting of union and
employer trustees. Each Trust Indenture begins by acknowledging that it is
being executed in connection with CBAs that will endow the Funds:
      WHEREAS, the Union will be continuing to enter into collective
      bargaining agreements with the Employers and with other
      participating Employers requiring amongst other things, payment
      by said Employers to the Pension Fund [or Welfare Fund] of
      periodic contributions for the purpose of providing inter alia, for
      eligible employees, through the self-administration, a plan of
      retirement benefits.

(DE 3-4 at 2). Article I, Section 4, goes on to define “Employer” as follows:
      an Employer who employs Employees, as defined in Section 5
      herein below, in a bargaining unit represented by the Union,
      and pursuant to a collective bargaining agreement with the
      Union or participation agreement with the Fund or other writing
      providing for the payment of contributions, pays monies required
      therein to the Teamsters Industrial Employees Pension Fund for
      the purpose of having benefits provided by the Teamsters
      Industrial Employees Pension Fund, or some of said benefits
      provided to said bargaining unit employees.

(Id. at 4 (emphasis added)). “Employees” are defined as “Employees of an
Employer, as defined in Section 4 hereinabove, employed in a bargaining unit
under a Collective Bargaining Agreement with the Union and for whom the
Employer pays required monies to the Teamsters Industrial Employees Pension
Fund.” (Id.)
      Article I, Section 10, then defines “Employer Contributions”:
      The term “Employer Contributions” or “Employers’ Contributions”
      means any and all payments made by or obligated any and all
      Employers to the Teamsters Industrial Employees Pension Fund,
      in accordance with or as required by any collective bargaining
      agreement, or other agreement or arrangement, between the

2      Because both Trust Indenture agreements are materially identical, any citation
to one agreement (DE 3-4) shall be deemed a citation to the other (DE 3-5).

                                    .4
      Employer and the Union for the purposes set forth and expressed
      in Article II, Section 3 hereof, pursuant to a participation
      agreement, contribution reports, and as may be provided by the
      Trustees or in the Teamsters Industrial Employees Pension Fund.
      The Employer, as a function and consequence of having made
      any contributions to the Pension Fund, shalt be and is
      deemed to have agreed to, and adopted, the terms,
      provisions, and obligations of this Third Restated Agreement
      and Declaration of Trust.

(Id. at 5 (emphasis added)).
      The Trust Indenture then states its essential purpose: “The Trust Fund
shall be held for the exclusive purposes of providing benefits to participants in
the Fund.” (Id. at 7 (Article II). To effectuate this purpose, the Trustees shall
have the following audit authority:
      to audit Employer contribution records to determine
      compliance with contribution obligations, and recover
      expenses incurred in connection with the auditing and
      collection efforts thereof including but not limited to, requiring
      payment of interest upon such delinquencies as established
      herein, to require the posting of security for payment of
      delinquencies or protect against future delinquencies, establishing
      penalties in the event of delinquencies, requiring payment of
      auditing fees, liquidated damages, arbitration fees and court costs,
      counsel fees, and other costs and expenses which were or would
      otherwise be incurred by the Fund in connection with the
      monitoring and collection of Employer contributions as the
      Trustees deem advisable    .   .




(Id. at 7—8 (emphasis added)).
      Article III governs “Employer Payments to the Teamsters Industrial
Employees” Funds. Under this article, “Employers,” such as Beacon, are
required to make contributions to the Funds. (See Id. at 10 (Section 2)).
Moreover, this article also endows the Trustees with the power to:
      (1) “demand, collect, receive and hold Employer contributions”
           (Section 3);
      (2) “require any Employer, when so required, to furnish to the
           Trustees such information and reports as the Trustees may
           require in the performance of their duties” and to provide the
           Trustee with a copy of their books and records (Section 4);

                                         5
       (3) “enforce against any Employer, and an Employer shall be
            bound by, all rules and regulations duly formulated and
            established by the Trustees      “(Section 5); and

       (4) “to prescribe such forms as they deem necessary for the
            Employers to utilize in the making of contributions   .



            (Section 6).

(Id. at 10—11). Article IS, Section 10, also provides the Trustees with the ability
to commence actions against Employers to recover contributions:
       All suits, arbitrations, and proceedings to recover contributions or
       any other payments due to the Trustees or the Teamsters
       Industrial Employees Pension Fund, to recover Fund assets, or to
       enforce or protect other rights of the Fund, the Teamsters
       Industrial Employees Pension Fund may institute an action or
       arbitration in its name as such or in the names of the Trustees.
       The Trustees are empowered to designate one or more arbitrators
       to serve as arbitrators on claims of delinquencies brought by the
       Trustees against the Employer.

(Id. at 12).
       The parties dispute the relevance of Article X to this dispute. Article X of
the Trust Indenture is titled “Claims and Individual Rights.” (Id. at 27). Article
X, Section 1 provides that “No Employer, or Union, shall have any right, title or
interest in or to the Trust Fund or any part thereof.” (Id.). Section 2 concerns
the rights of employees, participants, or beneficiaries in the Funds.
       Article X, Section 3, is an Arbitration Clause:
       Section 3. Arbitration Clause. Any and all disputes arising under
       this Agreement or arising under any of the Plans, rules and
       regulations of the Trustees, excluding deadlock disputes but
       including any dispute raised by any plan beneficiary, or any party
       claiming any rights under this Trust Agreement, may be submitted
       by either party to final and binding arbitration before the Board of
       Arbitration appointed in accordance with this Agreement. The
       Trustees may appoint a “standing” arbitrator to serve to hear and
       decide participant or beneficiary challenge to Trustee
       determination. If no ‘standing” arbitrator has been appointed, the
       arbitrator shall be appointed by and in accordance with the rules
       of the New Jersey State Board of Mediation. The arbitration
       proceeding shall be conducted under the rules of the N.J. State
       Board of Mediation. In such arbitrated dispute, each party to the

                                       6
      dispute shall be responsible for its own fees and expenses in
      preparing and presenting its case, and the fees of the Arbitrator
      shall be equally split. In order for a disputed claim to be timely
      asserted, it must be submitted to arbitration within 180 calendar
      days from the date the aggrieved party received notice of the
      Trustees adverse disposition of the claim, or from when the
      aggrieved party has reason to know or believe that the Trustees
      disposed of, or refused to act or further consider, the claim.
(Trust Indenture, Article 10,          §   3).
      Six months after adopting the Trust Indenture, on October 30, 2014, the
Trustees adopted resolutions providing “that any action by the Trustees to
recover delinquent contributions owed to the [Pension or Welfare] Funds or to
compel a payroll audit is subject to binding arbitration before” the Trustees’
permanently designated arbitrators, either Gerard Restaino or Ira Cure.
(Compl.   ¶   23). The resolution stated that the Trustees could submit to
arbitration any disputes arising from “any contributing employer becoming
delinquent in its contributions and/or audit amounts to the Fund, or should
any dispute arise concerning the obligation to make contributions or to submit
to a payroll audit.” (Id.   ¶   24).
              C. This Action
      This action arose after the defendants conducted an audit of Beacon’s
contributions for the 2013 and 2014 calendar years. As a result of that audit,
defendants assert that Beacon owes $49,383.98 in delinquent contributions
and interest (the “Contributions Claim”). (Compl.                        ¶    27—28). Defendants also
assert that Beacon improperly made contributions on behalf of employees who
no longer qualified for Fund benefits. As a result, the Funds extended coverage
to these ineligible employees, and paid medical benefits to those ineligible
employees (the “Damages Claim”). (Id.                       ¶f   29—31). Initially, defendants asserted
that the amount of those unwarranted payments owed by Beacon totaled
$466,284.25. (Id.    ¶   30). However, defendants subsequently increased their
Damages Claim to 5838,692 (Id.                   ¶   31).
      To recover on their claims, on July 22, 2019, defendants submitted a
demand for arbitration to Arbitrator Restaino. (Id.                       ¶   29). Beacon objects to the

                                                       7
arbitration; it does not believe that defendants’ claims for delinquent
contributions and damages are arbitrable. (Id.       ¶   33).
         On October 18, 2019, Beacon filed a declaratory judgment complaint
pursuant to the Declaratory Judgment Act, 28 U.S.C.             §   2201-02 seeking the
following relief:
           i.     a declaration that Beacon is not bound to submit to
                  arbitration in accordance with the Trusts; or
          ii.     in the event the Court finds that Beacon is bound to
                  arbitrate in accordance with the Trusts, a declaration that
                  the Welfare Fund Trustees’ Damages Claim is not within the
                  scope of the agreement to arbitrate and an order enjoining
                  the Damages Claim from being arbitrated; or
         iii.     in the event the Court finds that the Welfare Fund Trustees’
                  Damages Claim is subject to arbitration, a declaration that it
                  is not subject to arbitration before the “permanently
                  designated arbitrator” selected by the Welfare Fund Trustees
                  and an order enjoining the Welfare Fund Trustees from
                  arbitrating the Damages Claim before their “permanently
                  designated arbitrator” and requiring the parties, or the Court
                  if the parties cannot agree, to appoint an independent
                  arbitrator to arbitrate the Damages Claim

(Compl.     ¶ 7).
         Beacon then moved for an order enjoining the arbitration. (DE 3). The
Funds opposed that motion. (DE 14). On November 1, 2019, I held a show
cause hearing, at which I heard arguments of counsel. (DE 16).

   II.          Legal Standard
                A. Preliminary injunction
         “Preliminary injunctive relief is an ‘extraordinary remedy, which should
be granted only in limited circumstances.” Fening Phanns., Inc. v. Watson
Phanns., Inc., 765 F.3d 205, 210 (3d Cir. 2014) (quoting Novartis Consumer
Health, Inc. v. Johnson & Johnson-Merck Consumer Fhanns. Co., 290 F.3d 578,
586 (3d Cir. 2002)). In order to obtain a preliminary injunction, the moving
party must show the following:




                                          8
      (1) a reasonable probability of eventual success in the litigation,[3]
      and (2) that it will be irreparably injured    . if relief is not granted.
                                                         .



           [In addition,] the district court, in considering whether to grant
      a preliminary injunction, should take into account, when they are
      relevant, (3) the possibility of harm to other interested persons from
      the grant or denial of the injunction, and (4) the public interest.

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (alteration in
original; footnote added) (quoting Del. River Port Auth. v. Transamerican Trailer
Transport, Inc., 501 F.2d 917, 9 19-20 (3d Cir. 1974)). The movant bears the
burden of establishing “the threshold for the first two ‘most critical’ factors
• If these gateway factors are met, a court then considers the remaining two
factors and determines in its sound discretion if all four factors, taken together,
balance in favor of granting the requested preliminary relief.” Id. at 179.
      The decision to grant or deny a preliminary injunction is within the
Court’s discretion. See Am. Express Travel Related Sen’s., Inc. v. Sidarnon        —




Eristoff, 669 F.3d 359, 366 (3d Cir. 2012). Moreover, the primary purpose of
preliminary injunctive relief is “maintenance of the status quo until a decision
on the merits of a case is rendered.” Aciemo v. New Castle      Cty.,   40 F.3d 645,
647 (3d Cir. 1994). Particular scrutiny is required where, as here, the plaintiff
is asking the Court to order an affirmative act rather than a stay to maintain
the status quo. See Bennington Foods LLC v. St. Croix Renaissance, Group LLP,
528 P.3d 176, 179 (3d Cir. 2008) (“where the relief ordered by the preliminary
injunction is mandatory and will alter the status quo, the party seeking the
injunction must meet a higher standard of showing irreparable harm in the
absence of an injunction.”); Aciemo, 40 F.3d at 653 (“A prv seeking a
mandatory preliminary injunction that will alter the status quo bears a
particularly heavy burden in demonstrating its necessity.”).




       In this context, again, “eventual success” means a party’s success in compelling
or resisting an arbitral forum, as opposed to prevailing on the substantive
Contribution or Damages Claims.

                                        9
            B. Standards to compel arbitration
         The principal issue on the preliminary injunction application is whether
Beacon may be compelled to arbitrate based on the Trust Indenture’s
arbitration clauses.
         This Circuit’s case law has meandered somewhat in defining the proper
standard of review of a motion to compel arbitration. The upshot, however, is
fairly clear. Where the issue can be decided without evidence, it will be, based
on an application of the familiar Rule 12(b)(6) standard to the face of the
pleadings. Failing that, however, the Court will permit discovery and decide the
issue on a summary judgment standard, pursuant to Rule 56. If there is a
genuine issue of fact, summary’ judgment will be denied and the issues will be
tried.
         Because arbitration is a “matter of contract” between two parties, “a
judicial mandate to arbitrate must be predicated upon the parties’ consent.”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir.
2013) (quoting Par—Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51,
54 (3d Cir. 1980)). Pursuant to the Federal Arbitration Act (“FAA”), a court may
enforce a contract to arbitrate, but only if the court is satisfied that the
“making of the agreement” to arbitrate is not “in issue.” Id.
         In Guidotti v. Legal Helpers Debt Resolution, the Third Circuit stated the
approach a court must take on a motion to compel arbitration. The judiciary
must balance the competing goals of the FAA: the speedy and efficient
resolution of disputes, and the enforcement of private agreements. Id. at 773.
Reconciling sometimes murky’ precedent in light of those competing interests,
the Guidotti court reasoned that where “the affirmative defense of arbitrability
of claims is apparent on the face of a complaint (or          ...   documents relied upon in
the complaint),    .   .   .   the FAA would favor resolving a motion to compel
arbitration under a motion to dismiss standard without the inherent delay of
discovery.” Id. at 773-74. Such an approach “appropriately fosters the FAA’s
interest in speedy dispute resolution. In those circumstances, ‘[tjhe question to


                                               10
be answered   .   .   .   becomes whether the assertions of the complaint, given the
required broad sweep, would permit adduction of proofs that would provide a
recognized legal basis’ for rejecting the affirmative defense.” Id. at 774 (quoting
Leone v. Aetna Cas. & Stir. Cc., 599 F.2d 566, 567 (3d Cir. 1979).
      “In many cases, however, a more deliberate pace is required, in light of
both the FAA’s insistence that private agreements be honored and the judicial
responsibility to interpret the parties’ agreement, if any, to arbitrate.” Id.
      [The Rule 12(b)(6) standard will not be appropriatel when either the
      motion to compel arbitration does not have as its predicate a
      complaint with the requisite clarity to establish on its face that the
      parties agreed to arbitrate or the opposing party has come forth
      with reliable evidence that is more than a naked assertion        that
                                                                         .   .   .



      it did not intend to be bound by the arbitration agreement, even
      though on the face of the pleadings it appears that it did. Under
      the first scenario, arbitrability not being apparent on the face of
      the complaint, the motion to compel arbitration must be denied
      pending further development of the factual record. The second
      scenario will come into play when the complaint and incorporated
      documents facially establish arbitrability but the non-movant has
      come forward with enough evidence in response to the motion to
      compel arbitration to place the question in issue. At that point, the
      Rule 12(b)(6) standard is no longer appropriate, and the issue
      should be judged under the Rule 56 standard.
      Under either of those scenarios, a restricted inquiry into factual
      issues will be necessary to properly evaluate whether there was a
      meeting of the minds on the agreement to arbitrate and the non
      movant must be given the opportunity to conduct limited discovery
      on the narrow issue concerning the validity of the arbitration
      agreement. In such circumstances, Rule 56 furnishes the correct
      standard for ensuring that arbitration is awarded only if there is
      an express, unequivocal agreement to that effect.

      Id. (internal citations and quotations and external citation omitted).

      Thus, where the complaint and supporting documents are unclear as to
an agreement to arbitrate, or where a plaintiff responds to a motion to compel
with additional facts sufficient to place the issue of arbitrability “in issue,” then
the parties should be entitled to discovery. After limited discovery, a court may




                                             11
then “entertain a renewed motion to compel arbitration” and should review
such a motion under the summary judgment standard.4
          Here, the procedure is simplified somewhat. At the show-cause hearing,
counsel for both sides stipulated that this was a matter properly decided on the
briefs, affidavits, and exhibits submitted, without the need for further discovery
or testimony.

    HI.      Discussion
            A. Likelihood of success on the merits
          On this motion for a preliminary injunction, Beacon must demonstrate a
likelihood of success on its contention that it is not required to arbitrate. See
5K & F. Co. v. Premo Phann. Labs., Inc., 625 F.2d 1055, 1066 (3d Cir. 1980).
That standard requires “a reasonable probability, [but] not the certainty, of
success on the merits.” Id.
          In order to resolve this dispute, I must consider whether Beacon agreed
to be bound by the arbitration provisions in the Trust Indenture. Jones Lang
LaSalle Americas, Inc v. Int’l Bhd. of Elec. Workers, Local 313, No. 16—190,
2017 WL 2957816, at *3 (D. Del. July 11,2017) (citing First Options of ChL, Inc.
v. Kaplan, 514 U.S. 938, 943 (1995)). Because I find that the answer to that
question is yes, I must then determine whether the dispute falls within the
scope of the Trust Indenture’s arbitration provisions. Again, I find that the
parties’ dispute does fall within the scope of the Trust Indenture’s arbitration
provisions.




4      If summary judgment is unwarranted in light of material factual disputes
regarding an agreement’s enforceability, a court should then proceed to trial
“regarding ‘the making of the arbitration agreement or the failure, neglect, or refusal to
perform the same,’ as Section 4 of the FAA envisions.” Id. (quoting Somerset
Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474, 482 (ED. Pa.
2011)). In every instance, “[b]efore a party to a lawsuit can be ordered to arbitrate and
thus be deprived of a day in court, there should be an express, unequivocal agreement
to that effect.” Id. (quoting Par—Knit Mills, 636 F.2d at 54).

                                          12
                      i. Valid arbitration provision
        U[j
               party cannot be compelled to arbitrate unless that party has entered
into a written agreement to arbitrate that covers the dispute.” Cenwnj Indent.
Co., 584 F.3d at 526. Whether a party has done so is determined by applying
“ordinary state-law principles that govern the formation of contracts.” Id.
(quotation and citation omitted).
        Beacon argues that it is not subject to the arbitration provisions in the
Trust   Indenture        because      it   is   not    a    signatory        to   the   Trust       Indenture.     (DE       3-1   at




12).   The    CBA,   which      Beacon          concededly            did   sign,   contains         an   arbitration




provision     that   provides       for    the   arbitration           of   disputes         between       Beacon      and    any




employee      or   the   Union.     (DE     3-3   at       4).   The   Funds,       however,         are   not   parties      to




the    CBA,   and    the      CBA   does    not   contain             any   arbitration        provision     that      would




require   Beacon         to   arbitrate    disputes          with      the   Funds.          Nor,   says   Beacon,       does




the    CBA    explicitly      incorporate        the   Trust          Indenture;        it   merely    requires        the




employer      to   contribute       and    participate            in   the   Funds       “pursuant         to”   the   Trust




Indenture.      (Id. at 12—13).
        In the alternative, should Beacon be bound by the Trust Indenture at all,
it contends that it is bound only by the “essential” provisions of the indenture.
Those essential provisions, says Beacon, are those requiring it to make
contributions. They do not include the arbitration clauses. (Id. at 13—14(citing
Jaspan v. Glover Bottled Gas Corp., 80 F.3d 38 (2d Cir. 1996))).
        The Funds respond that the CBA incorporates all of the provisions of the
Trust Indenture by reference; that being so, Beacon agreed in the CBA to
arbitrate the present dispute. (DE 14 at 11). In defendants’ view, Beacon is
bound by all the terms of the Trust Indenture, not just the aessential ones. (Id.
at 5, 13—14). Defendants point the Court to two cases, which, unlike Jaspan,
supra (cited by Beacon), have held non-signatory contributing employers to the
terms of trust agreements governing the fund to which they contributed. (See
id. at 13—14 (citing Plumbers & Steamfitters Local 150 u. Vertex Constr. Co., 932
F.2d 1443 (11th Cir. 1991); Santa Monica Culinary Welfare Fund z’. Miramar


                                                                 13
Hotel Corp., 920 F.2d 1491 (9th Cir. 1990))). Alternatively, defendants argue,
the arbitration provisions are “essential” to the Trust Indenture, and would
bind Beacon in any event. (DE 14 at 14).
                       a) Incorporation of trust agreement terms by
                          implication

      The parties devote considerable attention to the question of whether and
to what extent a contributing employer, simply by virtue of that status, is
impliedly bound by the terms of a trust agreement to which it is not a
signatory. I discuss that issue briefly, as essential background. In the end,
however, it is not consequential to my decision. See Section III.A.i.b, infra.
      In Jaspan, supra, the Second Circuit considered the fund trustees’ action
to compel an employer, Glover, to produce books and records for audit, and to
make a supplementary payment of 50% over and above actual contributions.
80 F.3d at 38. The claimed basis for that supplementary payment was a
liquidated damages provision in the trust agreements, applicable where the
employer failed to keep adequate records. Id. at 38—39. All agreed that the
employer was obligated under a CBA to contribute to the funds. Like the
employer here, however, Glover objected to the liquidated damages claim,
saying that it had never signed the trust agreement containing the liquidated
damages provision.
      The Court of Appeals agreed that Glover’s CBA did not explicitly
incorporate the terms of the trust agreement:5
      Glover was not a party to the Trust Agreement. Had the parties
      intended to bind Glover to its terms, they could easily have done so
      by having Glover sign the Agreement or by referencing it in the
      collective bargaining agreements. It is true, Glover had agreed
      through the collective bargaining agreements to pay contributions
      to the Funds. But this does not justify holding Glover to the terms




S       Indeed, the fund had sought in an earlier action to reform the CBA to provide
that  the employer would be bound by the trust agreement, but that action had been
settled and discontinued. Id. at 39.

                                        14
      of a liquidated damages provision of a trust agreement that it never
      joined in.

Id. at 40. It went on to consider, however, whether the very nature of the
relationship gave rise to an implied commitment to be bound by the trust
agreement.
      Jaspan, like the Funds here, cited the Eleventh and Ninth Circuit
opinions in Vertex and Miramar, supra. Both of those cases contain broad
language to the effect that a contributing employer, simply by virtue of that
status, must necessarily be bound by the trust agreement:
      [T]he Vertex and Miramar opinions used broad language that would
      cover this case, (e.g., “We fail to see how [the employer] can avail
      itself of the benefits of the [flunds without being subjected to the
      rules that govern them.” Vertex, 932 F.2d at 1451)   .




Id. at 41. Still, said Jaspan, those cases stood on a different footing because
they involved the fund trustees’ fundamental (and ERISA-based) right to locate
fund property via audits. In the Jaspan case, by contrast,
      the Funds [were] seeking to enforce a liquidated damages
      provision. Such a provision may be helpful to the trustees, but it is
      not essential to their management of the Funds in the same way as
      is the right to audit to make sure contributing employers have
      contributed in accordance with their obligations. Despite the broad
      language in their opinions, we have no confidence that the Ninth
      and Eleventh Circuits would have held a non-signatory
      contributing employer liable had the trust provision in question
      been, as here, one for liquidated damages—a provision of far less
      importance to the fund trustees’ performance of their duties than
      their right to audit, and one which raises far greater concerns
      regarding the fairness of imposing contract liability on a non-
      signatory.

Id. at 41. The Second Circuit therefore declined to hold that the employer was
impliedly bound to this liquidated damages provision, which was not
“essential” to the trustees’ functions in relation to contributing employers.
      On this “essential/nonessential” distinction, Beacon builds an argument,
or rather a fallback argument. Assuming it is bound at all, says Beacon, it is at


                                      15
most bound to the essential obligations to make contributions and submit to
an audit. The liquidated damages provision, it says, is not an essential term of
the Trust Indenture, and it therefore does not impliedly bind a non-signatory
contributing employer.6
      The Third Circuit has not yet ruled on whether an employer, simply by
virtue of signing a CBA requiring it to contribute to a fund, is impliedly bound
by all the terms, only the “essential” terms, or none of the terms of the fund’s
trust agreement. For the reasons stated in the following section, however, I do
not need to resolve that legal question.
                       b) The CEA’s explicit incorporation of trust
                          agreement terms

      1 do not need to resolve that legal question because I find that, in this
particular case, the CBA explicitly, not impliedly, incorporated the Trust
Indenture by reference. Because Beacon explicitly agreed to be bound by the
terms of the Trust Indenture, the question of whether and to what extent it
would be impliedly bound, simply by virtue of its status as a contributing
employer, does not arise.
      Unlike the CBA in Jaspan, Beacon’s CBA contains language that, while
perhaps not perfectly pellucid, is sufficient to incorporate the terms of the
Trust Indenture. I find that the parties to the CBA here have done just what
Jaspan suggested would be necessary to explicitly bind the employer to the
terms of the trust agreement: they have “referenc[ed] it [i.e., the trust
agreement] in the collective bargaining agreements.” 80 F.3d at 40.

6      Even on Beacon’s terms, I would have difficulty with the notion that the
arbitration provision is not essential. The purpose of the Trust Indenture is to “provide
benefits to participants to the fund” and the Trustees are provided with numerous
avenues through which to effectuate this purpose. (DE 3-4 at 7—8). Both of defendants’
claims in the arbitration stem from an audit conducted in 2015. Neither party
disputes that under both the CBA and the Trust Indenture, the Trustees had the right
to conduct this audit. Any arbitration to recover contribution delinquencies uncovered
by the audit would seem to be part and parcel of the audit process. See Teamsters
EmployerLocatNo. 945 Pension Fund z.’. Acme Sanitation Coip., 963 P. Supp. 340, 348
(D.N.J. 1997) (citing Jaspan as “contra” authority but finding “collection power” of
trustees, including power to initiate arbitration, to be “essential”).

                                         16
      In such a case of explicit incorporation, the Jaspan analysis is beside the
point. For example, in Central States, Se. & Sw. Areas Pension Fund v. Bomar
Nat., Inc., 253 F.3d 1011(7th Cir. 2001), a withdrawal-liability case, the liable
employer sought to disallow the post-judgment interest rate provided for in the
trust agreement, to which the employer was not a signatory. The trustees
pointed to language in the CBA itself, by which the employer authorized the
employer representatives to enter into the agreements and ratified those
representatives’ actions in advance.
      Hi—Way argues that employers are not automatically bound to the
      terms of a trust agreement by virtue of their participation in a
      fund. Absent an agreement, this might be true, but in this case
      there was an agreement. Hi—Way cites Jaspan v. Clover Bottled Gas
      Corp., in which the Second Circuit found that the employer had
      not agreed to be bound by the trust agreement. 80 F.3d 38 (2d Cir.
      1996). As Central States points out, the court noted [in Jaspan]
      that ‘had the parties intended to bind [the employer] to [the trust
      agreement’s] terms, they could easily have done so by having [the
      employer] sign the Agreement or by referencing it in the collective
      bargaining agreements.’ Id. at 40. Here, of course, the trust
      agreement was specifically referenced.

253 F.3d at 1020.
      Central States, then, stands for the unremarkable general proposition
that, even if the employer is not impliedly bound simply by virtue of its
contributor status, it may be explicitly bound by language in the CBA. The
question, then, is whether the language in this CBA is sufficient to incorporate
the Trust Indenture, including its arbitration clause.7




7      At oral argument, I asked whether the employer representative who signed the
Trust Indenture had the authority to bind Beacon directly; neither side’s counsel had
a definitive answer. Because only excerpts of the CBA appeared in the motion papers, I
requested that counsel supply a full copy, and they have done so. (DE 18). I have now
reviewed the CBA, and I find that it does not contain language of delegation or
prospective ratification of the acts of the employer representative, as did the CBA in
Central States. So if this CBA is to bind Beacon to the Trust Indenture, it must be by a
different route.

                                         17
      The answer to that question depends on the doctrine of incorporation by
reference. See N. Pension Fund v. Nutrition MgmL Servs. Co., 935 F.3d 93, 99
(2d Cir. 2019) (clarifying that Jaspan did not intend to signal a relaxation of the
usual requirements of the doctrine of incorporation by reference). That well-
established doctrine of contract law “allows parties to ‘incorporate contractual
terms by reference to a separate, contemporaneous document            .   .   .   including a
separate document which is unsigned.” Bd. of Trustees of the Int’l Union of
Operating Engineers Local 825 Pension Fund v. River Front Recycling Aggregate,
LLC, No. CV 15-8957, 2016 WL 6804869, at *4 (D.N.J. Nov. 16, 2016) (citing
11 Williston on Contracts   §   30:25 (4th ed.) (May 2016)). However, “in order to
uphold the validity of terms incorporated by reference, it must be clear that the
parties to the agreement had knowledge of and assented to the incorporated
terms.” 11 Williston on Contracts     §   30:25. Thus, in River Front Recycling,
supra, the court denied a motion to dismiss a complaint seeking to compel an
audit where the employers signed a one-page “job site CBA,” which referred to
and incorporated the full version of the CBA. (And that CBA, in turn,
incorporated the trust agreements by reference.)
      “Incorporation by reference is proper where the underlying contract
      [1] makes clear reference to a separate document,
      [2] the identity of the separate document may be ascertained, and
      [3] incorporation of the document will not result in surprise or
          hardship.”

Standard Bent Glass Corp. v. Glassrobots        Oy,   333 F.3d 440, 447 (3d Cir.
2003) (paragraph breaks and numbering added).
      I begin with the first, “clear reference” requirement, which depends on
the language of the CBA itself. In Article 14, Section 1 of each GSA, Beacon
agreed “to ma Ice contribution at the rates set forth below and participate in the
TIE Pension and Welfare Funds, pursuant to the Trust Indenture, its rules and
regulations as amended.” (DE 14-1 at 6—21 (emphasis added)). Beacon’s
agreement to contribute to and “participate in” the Funds “pursuant to the


                                           18
Trust Indenture,” as well as the Funds’ rules and regulations, manifests a clear
intent to be bound by that separate document.
      Beacon urges that the phrase “pursuant to the Trust Indenture” is not
clear language of incorporation, but rather a “mere reference.” (DE 3-1 at 13). It
does not suggest a persuasive alternative reason for having “referred” to the
Trust Indenture in this manner, if not for purposes of incorporation. Moreover,
relevant authority is lacking. Beacon directs this court to, for example, a
purportedly analogous case involving the dismissal of a court case “pursuant
to” a settlement agreement. (Id. (citing In re Phar-Mor, Inc. Sec. Litig., 172 F.3d
270, 274 (3d Cir. 1999)). But this is inapposite. Judicial notice that a
settlement agreement exists, as referenced by an order of dismissal, has little
to do with the circumstances here.
      N. Pension Fund v. Nutrition Mgmt. Servs. Co., supra, not cited by the
parties, is closer to the mark, from Beacon’s point of view. There, the court
noted that the CBA merely referred to the parties’ “understand[ing” that a
trust agreement would be executed at some time in the future. 935 F.3d at 96.
(“The parties understand that the     ...   Fund will be held and managed under the
terms and provisions of an Agreement and Declaration of Trust to be executed
in connection with the said Fund      ....“).    Here, however, there were three
essentially identical iterations of the CBA, each for a three-year term, which
together covered calendar years 2011 through 2019. (DE 18). The Trust
Indenture was simultaneously in effect; the Third Restated versions, for
example, were signed on April 10, 2014. (DE 3-4 and DE 3-5). In the CBAs
Beacon did not merely state that a trust indenture would be entered into at
some time in the future; rather, Beacon agreed to participate in the Funds
“pursuant to” that contemporaneous Trust Indenture, as well as the rules and
regulations of that existing Trust.
      The second requirement, that the separate document be clearly
identified, is also met. Here, the CBA makes clear reference to the Trust
Indenture. It cannot be said that Beacon was unable to ascertain what
document was referred to.
                                            19
      Moving to the third requirement, Beacon has no valid claim of surprise or
hardship at being required to arbitrate. Since approximately 2011, Beacon has
entered into three separate CBAs, all containing the same agreement that it
would contribute to and participate in the Pension and Welfare Funds,
“pursuant to the Trust Indenture, its rules and regulations as amended.” (DE
14-1 at 10). That language, as I have already found, is clear; Beacon not only
was aware of the Trust Indenture at the time it signed the CBA, but expressly
agreed to participate in the Trusts pursuant to the Trust Indenture. Beacon
claims hardship in that the procedures in arbitration lack the formality of court
procedures, but it cannot be heard to complain of the hardship of complying
with that to which it agreed.
      Satisfaction of the three Glassro hots requirements establishes that the
CBA adequately incorporated the Trust Indenture, including its arbitration
clause.
      Turning to the Trust’s “rules,” I find further corroboration for that
conclusion. The incorporation is, as it were, at both ends. Although Beacon did
not sign the Trust Indenture, it surely was or should have been aware of the
nature of the trust that it was agreeing to contribute to. Its own CBA bespeaks
knowledge of the existence and binding effect of the Trust’s rules and
regulations, including amendments thereto. And the Trust Indenture’s rules
lead back to the Indenture, with its arbitration provision: “The Employer, as a
function and consequence of having made any contributions to the Pension
Fund, shall be and is deemed to have agreed to, and adopted, the terms,
provisions, and obligations of this Third Restated Agreement and Declaration of
Trust.” (DE 3-4 at 5 (Article I, Section 10 (“Employer Contributions”)).
      Accordingly, I find that Beacon has not demonstrated any significant
likelihood of succeeding in its quest to resist arbitration. To the contrary, I find
that Beacon is bound by the Trust Indenture, as well as the Trust’s rules and
regulations, because those documents, including the arbitration clause, are
incorporated by reference in the CBA.


                                       20
                 ii. Scope of the arbitration provisions
      I next consider whether the dispute here falls within the scope of the
Trust Indenture’s arbitration provisions, which are found at Article III,       §   10,
and Article X,   § 3. Beacon as much as concedes that, if the Trust Indenture
binds it, the Contributions Claim would fall within the arbitration provision of
Article III, Section 10. (DE 3-1 at 14—15). Even so, says Beacon, the Trustee’s
Damages Claim would not be arbitrable under that provision. (Id. at 14—16).
      Defendants counter that the Trust Indenture’s arbitration provisions are
broad enough to cover both claims. (Id. at 10—12). It is possible to quibble, they
say, over whether this is a true claim for damages, and whether it falls under
Article III, Section 10.8 But it does not matter, say the defendants; the
Damages Claim is subject to arbitration under another of the Trust Indenture’s
provisions: the “any and all disputes” language of Article X, Section 3. (Id. at
12).° Defendants further submit that, while not conceding the point, they
would not object to the Contribution and Damages Claims being heard by
separate arbitrators. (Id. at 14—15; see Section IlI.C, infra.).
      The Third Circuit recognizes the strong federal policies that favor
arbitration of labor disputes. See Rite Aid of Pa., Inc. v. United Food &
Commercial Workers Union, Local 1776, 595 F.3d 128, 131 (3d Cir. 2010).
Accordingly, when a contract contains an arbitration clause, there is a
presumption that a dispute is arbitrable unless “it may be said with positive
assurance that the arbitration clause is not susceptible of an interpretation
that covers the asserted dispute.” Lukens Steel Co. v. United Steelworkers of
Am. (AFC—CIO), 989 F.2d 668, 672 (3d Cir. 1993) (quoting AT&T Techs., Inc. u.
Commc’ns Workers ofAm., 475 U.S. 643,650 (1986)). In other words, when the

S       With respect to the Damages Claim, defendants assert that Beacon’s
nomenclature is misleading. Defendants says they are not seeking “damages” as such
but rather are seeking restitution or recoupment of benefits that it paid to ineligible
employees as a result of Beacon’s wrongful conduct. (Id. at 14—15).
g       In reply, Beacon further disputed the applicability of this provision, claiming
that it only applied to claims for benefits by participants and beneficiaries against the
Funds. (DE 15 at 2).

                                         21
arbitration clause is “broad,” doubts with respect to arbitrability “should be
resolved in favor of coverage.” Id.; see also Local 827, Int’l Bhd. of Elec. Workers,
AFL—CIO v. Verizon N.J., Inc., 458 F.3d 305, 311 (3d Cir. 2006).
         I find that these disputes are subject to the arbitration provisions
contained in Article III, Section 10, and Article X, Section 3.
         With respect to the Contributions Claim, I find that the Trustees’ efforts
to collect delinquent contributions falls within the scope of Article III, Section
10, an arbitration clause that is explicitly dedicated to such claims. Section 10
covers “[a]ll suits, arbitrations, and proceedings to recover contributions or
any other payments due to the Trustees or the Teamsters Industrial
Employees Pension Fund’ and it provides that “the Teamsters Industrial
Employees Pension Fund may institute an action or arbitration in its name as
such or in the names of the Trustees.” (DE 3-4 at 12 (emphasis added)).
         With respect to the Damages Claim, I find that the Trustees’ efforts to
recover benefits overpaid to ineligible Beacon employees falls within the scope
of Article X, Section 3, a catchall arbitration clause. Article X broadly covers
“Claims and Individual Rights.” (DE 3-4 at 27). Section 3 begins by broadly
proclaiming that “[a]ny and all disputes arising under this Agreement or arising
under any of the Plans, rules and regulations of the Trustees       .   .   .   may be
submitted to by either party to final and binding arbitration.” (Id,). This broad
arbitration clause excepts only “deadlock disputes.” In general, disputes are to
be submitted to “the Board of Arbitration appointed in accordance with this
Agreement.” As to one class of claims, however      —   “a participant or beneficiary
challenge to Trustee determination”     —   Section 3 provides that a “standing”
arbitrator may be appointed. (Id.). But no matter who hears the arbitration, it
must be conducted in accordance with N.J. State Board of Mediation rules.
(Id.).
         Here, I find that Article X, Section 3 (incorporated, as I have found, by
the CBA) very broadly provides that disputes are arbitrable. I therefore must
indulge the presumption of arbitrability Veñzon New Jersey, Mc, 458 F.3d at


                                         22
311 (noting that a broad disclaimer is one that “refers all disputes arising out
of a contract to arbitration” (citing Cummings v. Fedex Ground Package System,
Inc., 404 F.3d 1258, 1262 (10th Cir. 2005)). Contributions on behalf of no-
longer-eligible employees, and the Fund’s payment of benefits to such
employees fall with the clause’s subject matter (“disputes arising under this
Agreement or arising under any of the Plans, rules and regulations of the
Trustees”). In relation to that subject matter, the “any and all disputes”
language of Article X, Section 3, is clearly intended to be yen’ broad indeed. I
therefore find that the Damages claim is subject to arbitration.
       In sum, then, I find that defendants’ claim for delinquent contributions
and their claim for damages arising from Beacon’s contributions on behalf of
ineligible employees are arbitrable.

              B; Irreparable harm
       Beacon First argues that irreparable harm can be found per se if a party
is compelled to arbitrate a dispute beyond the scope of its consent. (DE 3-1 at
16). See generally Paine Webber Inc. v. Hartmann, 921 F.2d 507, 515 (3d Cir.
1990) (forcing a party to arbitrate a claim it did not agree to arbitrate
constitutes perse irreparable harm).’° Beacon alternatively argues that it
would be harmed if it were required to litigate the Damages claim in a forum
that does not afford the procedural and substantive protections of a court of
law. (Id.).
       In general, a party does not suffer “irreparable harm” by being compelled
to arbitrate in accordance with its own agreement. My finding, supra, that




10      “The irreparable harm requirement is met if a plaintiff demonstrates a
significant risk that he or she will experience harm that cannot adequately be
compensated after the fact by monetary damages. This is not an easy burden.” Adams
v. Freedom Forge Corp., 204 F.3d 475, 484-85 (3d Cir. 2000) (citations omitted); see
Reedy v. Borough of Collingswood, 204 F. App’x 110, 114 (3d Cir. 2006). Affirmative
relief that alters, rather than maintains, the status quo may also be granted, but in
such a case “the burden on the moving party is particularly heavy.” Am. Fin. Res., Inc.
u. Nationstar Mortgage, LLC, 2016 WL 8201959, at *2 (D.N.J. 2016).

                                        23
Beacon assented to arbitrate the Contribution and Damages disputes
dispenses with the bulk of Beacon’s first irreparable-harm argument.
      Beacon’s second argument is in the nature of a general complaint; to
accept it is to reject the idea of arbitration, which federal law and policy
emphatically does not. Beacon offered no specific evidence that it would be
deprived of any particular due process rights should it be required to arbitrate
the Damages claim. Arbitration proceedings are, by design, more flexible and
less cumbersome than court proceedings. It cannot be said, however, that an
order to arbitrate a claim that falls within the scope of arbitration clauses in
the Trust Indenture deprives Beacon of the ability to meaningfully defend itself
or denies it essential procedural and substantive protections.
      Beacon has failed to satisfy either of the first two, most essential
prerequisites to the granting of a preliminary injunction. I therefore need not
decide whether the remaining preliminary injunction factors        —    (3) the
possibility of harm to other interested persons from the grant or denial of the
injunction, and (4) the public interest   —   weigh in favor of Beacon. Reilly, 858
F.3d 179. Beacon’s motion for a preliminary injunction barring arbitration will
be denied.
         C. Selection of arbitrator for the Damages Claim
      One issue remains, concerning the identity of the arbitrator who should
hear the Damages claim. If arbitration of the Damages Claim is ordered,
Beacon requests in the alternative that it be heard separately, by an arbitrator
other than the one hearing the Contributions Claim.
      Article X, Section 3, does not require, or even authorize, the Damages
claim to be heard by the Trustee’s standing arbitrator. It authorizes the
appointment of a standing arbitrator      —   here, Mr. Restaino   —   to hear any claim
that arises out of a “participant or beneficiary challenge to a Trustee
determination.” (DE 3-4 at 27). The Damages claim is not such a claim, and is
not to be heard by the standing arbitrator. Section 3 provides that cases not
submitted to the standing arbitrator shall be submitted to “the Board of
Arbitration appointed in accordance with this Agreement,” i.e., “by and in
                                       24
accordance with the rules of the New Jersey State Board of Mediation. The
arbitration proceeding shall be conducted under the rules of the N.J. State
Board of Mediation.” (Trust Indenture, Article X § 3, DE 3-4 at 27).
         Those State Board rules cover, inter alia, selection of an arbitrator. Rule
12:105-3.1, for example, outlines the procedures for nominating arbitrators,
including the furnishing of a list of 10 arbitrators from which to choose. See
https: / /www. state.nj .us / mediation / references / regulations/Arbitration Rules
& Regulations.pdf.
         This knot is cut by a concession. The Funds state that they do not object
to an order requiring that these claims be arbitrated separately. I shall
therefore order that the Damages Claim be arbitrated separately from the
Contributions Claim, and heard by a separate arbitrator in accordance with the
rules of the N.J. State Board of Mediation.

   IV.          Conclusion
         For the reasons set forth above, Beacon’s motion for a preliminary
injunction (DE 3) is DENIED IN PART AND GRANTED IN PART:
           i.     Beacon’s motion to preliminarily enjoin the arbitration of the
                  Contributions Claim is DENIED.
          ii.     Beacon’s motion to preliminarily enjoin the arbitration of the
                  Damages claim is DENIED.
         iii.     Beacon’s request, in the alternative, that the Trustees’
                  Damages claim be preliminarily enjoined from being heard
                  before the “permanently designated arbitrator” selected by
                  the Trustees is GRANTED. The Damages Claim shall be
                  arbitrated separately from the Contributions Claim, before a
                  separate arbitrator in accordance with the rules of the N.J.
                  State Board of Mediation.

         Finally, the court will require that within 7 days, the parties shall submit
letters, not to exceed 5 pages, in which they show cause why this decision
denying a preliminary injunction should not be converted to a declaratory
judgment on the merits.
         An appropriate order follows.


                                           25
Dated: November 12, 2019.



                            United States District Judge




                            26
